DETAILED ACTION
1.	This communication is in response to the Amendments and Arguments (RCE) filed on 12/16/2021. Claims 1-20 are pending and have been examined.
Allowable Subject Matter
2.	Claims 13, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendments and Arguments
3.	 Applicant's arguments with respect to claim rejections under 35 USC 103 have been fully considered, but they are not persuasive.
In particular, the applicant argues that for the amended independent claims, the references do not teach “generate a cleaned voice command wherein the cleaned voice command matches the voice command when the signal is in the first state, and wherein the cleaned voice command is set to a predetermined value when the signal is in the second state ..” In response, the examiner respectfully disagrees.    
Note that IWANO teaches: [0136] “the sound source direction θ and whether or not there is a speech interval flag are inputted as sound source information (S801). Then, as amplification ratio computation processing, if the signal does not include a speech interval, the amplification ratio is set to zero <read on a predetermined value of zero after being ‘amplified’>, but if the signal does include a speech interval, the amplification ratio is decided from the sound source direction θ (S802) <read on matching the voice command>.”
Further, the applicant argues that the references do not teach “write data from the cleaned voice command to a memory when the cleaned voice command is not equal to the predetermined value; and prevent writing data from the cleaned voice command to the memory when the cleaned voice command is equal to the predetermined value ..” In response, the examiner respectfully disagrees. 
Note that VISSER teaches: [0022] “When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal” and [0024] “When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated” which teach ready mechanisms to activate or deactivate any processing steps for input voice signal. VISSER also teaches: [0090] “different sets of default values may be stored for different users” which teaches a ready mechanism to store/write any data to a memory. VISSER combined with the other references therefore teaches the recited limitations.
Claim Rejections - 35 USC § 103
4.	Claims 1-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Reuss (US 7881927; hereinafter REUSS) in view of Visser, et al. (US 20070021958; hereinafter VISSER), and further in view of Malah (US 5991718; hereinafter MALAH), and further in view of Iwano (US 20100172506; hereinafter IWANO).
As per claim 1, REUSS (Title: Adaptive sidetone and adaptive voice activity detect (VAD) threshold for speech processing) discloses “A voice detection system, comprising: a microphone configured to: receive a voice command; compare the voice command against a threshold value (REUSS, [col. 1, lines 11-12], adaptive voice activity detect (VAD) threshold for speech processing; [col. 4, line 37-38], analog signals received from a microphone 110; [col. 2, lines 52-54], comparing received signals to the adaptive VAD threshold to determine existence of voice activity); and
generate a signal, wherein the signal comprises: a first state when the voice command is greater than the threshold value; and [ a second state when the voice command is less than the threshold value and corresponds to a gap between words in the voice command ] (REUSS, [col. 2, lines 54-58], The sidetone attenuation is based on an average ambient noise energy level determined from a noise energy amplitude during periods of no voice activity and a comparator for comparing received signals to the adaptive VAD threshold to determine existence of voice activity <where existence of voice activity or not reads on the two states of the generated ‘signal’>);
[ generate a cleaned voice command wherein the cleaned voice command matches the voice command when the signal is in the first state, and wherein the cleaned voice command is set to a predetermined value when the signal is in the second state ]; and 
an audio processor, coupled to the microphone, comprising: a sound data controller configured to: [ write data from the cleaned voice command to a memory when the cleaned voice command is not equal to the predetermined value; and prevent writing data from the cleaned voice command to the memory when the cleaned voice command is equal to the predetermined value ].”
REUSS does not expressly disclose “a second state when the voice command is less than the threshold value and corresponds to a gap between words in the voice command ..” However, this feature is taught by MALAH (Title: System and method for noise threshold adaptation for voice activity detection in nonstationary noise environments).
In the same field of endeavor, MALAH teaches: [col. 6, lines 32-35] “the power level of the input signal decreases even during short gaps in the speech signal (e.g., between words and seg, the VAD 20 makes a decision whether speech is present (V=1), or not (V=0). The decision is made by comparing the power level of the signal in each segment to a given threshold” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of MALAH in the system taught by REUSS to provide detection of speech or non-speech (speech gaps or noise).
REUSS in view of MALAH does not expressly disclose “generate a cleaned voice command wherein the cleaned voice command matches the voice command when the signal is in the first state, and wherein the cleaned voice command is set to a predetermined value when the signal is in the second state ..” However, this feature is taught by IWANO (Title: Hearing aids).
In the same field of endeavor, IWANO teaches: [0136] “the sound source direction θ and whether or not there is a speech interval flag are inputted as sound source information (S801). Then, as amplification ratio computation processing, if the signal does not include a speech interval, the amplification ratio is set to zero <read on a predetermined value of zero after being ‘amplified’>, but if the signal does include a speech interval, the amplification ratio is decided from the sound source direction θ (S802) <read on matching the voice command>.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of IWANO in the system taught by REUSS and MALAH to generate a “cleaned voice command” as recited.
REUSS in view of MALAH and IWANO does not expressly disclose “write data from the cleaned voice command to a memory when the cleaned voice command is not equal to the predetermined value; and prevent writing data from the cleaned voice command to the memory when the cleaned voice command is equal to the predetermined value ..” However, this feature is taught by VISSER (Title: Robust separation of speech signals in a noisy environment).
In the same field of endeavor, VISSER teaches: [0022] “When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal” and [0024] “When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated” which teach ready mechanisms to activate or deactivate any processing steps for input voice signal. VISSER also teaches: [0090] “different sets of default values may be stored for different users” which teaches a ready mechanism to store/write any data to a memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of VISSER in the system taught by REUSS, MALAH and IWANO to enable or disable writing voice command data to a memory depending on the voice activity detection result, i.e., speech or non-speech (speech gaps or noise).
Claims 9, 14 (similar in scope to claim 1) are rejected under the same rationale as applied above for claim 1. Claims 9, 14 further discloses “transmit the digital signal ..” REUSS also teaches: [col. 6, lines 27-28] “silence detector 162 which monitors the transmit signal Tx from the microphone and detects for silence.”
Claim 2 (dependent on claim 1), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the microphone comprises: a threshold generator, configured to generate a threshold value; and a threshold comparator, coupled to the threshold generator (REUSS, [col. 2, lines 49-54], an adaptive VAD threshold generator configured to generate an optimized VAD threshold .. and a comparator for comparing received signals to the adaptive VAD threshold to determine existence of voice activity).” 
As per Claim 3 (dependent on claim 2), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the threshold generator is reprogrammable by at least one of a user of the voice detection system and an external device connected to the audio processor (REUSS, [col. 3, line 63-64], a simple linear formula may be used to adjust the VAD threshold to an optimal value <read on a ready mechanism to ‘program’ a threshold generator>).”
Claim 17 (similar in scope to claim 3) is rejected under the same rationale as applied above for claim 3. 
As per Claim 4 (dependent on claim 1), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the audio processor further comprises: a command detector, coupled to the memory, and configured to generate a processed voice command corresponding to the voice command represented in the data stored in the memory (VISSER, [0022], The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal).”
 Claim 15 (similar in scope to claim 4) is rejected under the same rationale as applied above for claim 4. 
Claim 5 (dependent on claim 1), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the microphone further comprises an analog-digital converter configured to convert the voice command into a digital voice command (REUSS, [col. 4, line 37-39], analog signals received from a microphone 110 may be converted to digital signals using an A/D converter 112).”
As per Claim 6 (dependent on claim 5), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the microphone further comprises an AND circuit configured to perform the logical AND of the digital voice command and the signal to convert the digital voice command into a cleaned digital voice command (VISSER, [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations to improve the quality of the resulting speech signal; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <read on a ready mechanism to activate and deactivate any processing step for input voice signal, which is equivalent to performing a logical ‘AND’ of the ‘voice command’ and the ‘signal’>).” 
As per Claim 7 (dependent on claim 1), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the audio processor further comprises a clock controller configured to transmit an external clock signal, wherein the clock controller is active when the signal is in the first state and is inactive when the signal is in the second state, to the microphone (VISSER, [0106], computer <read on an inherent ‘clock’>; [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate .. signal separation processes or post-processing operations; [0024], microphone is deactivated .. signal states’ gating ‘clock controller’>).”
As per Claim 8 (dependent on claim 7), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the external clock signal prevents the microphone from transmitting the voice command when the external clock signal is inactive (VISSER, [0106], computer <read on an inherent ‘clock’>; [0024], microphone is deactivated .. microphone is reactivated <where ‘activate’ and ‘deactivate’ read on the digital signal gating ‘clock’ to result in ‘external clock’ to control system operation>).”
As per Claim 10 (dependent on claim 9), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein the predetermined value comprises a LOW signal value (VISSER, [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <wherein when the microphone is deactivated, there is no signal coming in, which reads on the predetermined value being ‘LOW’>).” 
Claim 18 (similar in scope to claims 10 and 20) is rejected under the same rationale as applied above for claims 10 and 20. 
As per Claim 11 (dependent on claim 9), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein controlling operation of the audio processor based on the digital signal further comprises: performing audio command detection with a signal processor according to the digital signal, and 37ONS03253(B)US / 10545.A500preventing audio command detection with the signal processor according to the digital signal (VISSER, [0022], The control signal is used to activate, adjust, or control signal separation processes or post-processing operations; [0024], When wind .”   
As per Claim 12 (dependent on claim 9), REUSS in view of MALAH, IWANO and VISSER further discloses “wherein: storing data in the memory according to the digital signal comprises enabling a controller when the digital signal is not equal to the predetermined value; and preventing data from being stored in the memory according to the digital signal comprises disabling the controller when the digital signal is equal to the predetermined value (VISSER, [0022], When speech is detected, the voice activity detector generates a control signal. The control signal is used to activate, adjust, or control signal separation processes or post-processing operations; [0024], When wind noise is detected from one microphone, that microphone is deactivated .. When the wind noise is no longer present, the microphone is reactivated <see Claim 10, Also ‘activate’ and ‘deactivate’ read on a ready mechanism to perform or prevent performing any operation, such as storing data, based on a control signal>; [0090], different sets of default values may be stored for different users <read on a ready mechanism to store any data to a memory>).” 
As per Claim 16 (dependent on claim 15), REUSS in view of MALAH, IWANO and VISSER further discloses “an external device, wherein the external device is coupled to the audio processor and is configured to respond to the processed voice command (REUSS. [col. 1, lines 22-31], The VAD determines when the user is speaking and when the user is silent .. The voicing decision may be used to control .. when to adapt a speech filter or speech beamformer to the user's speech, or when to adapt a noise filter or noise beamformer to the background noise .”
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	12/30/2021

Primary Examiner, Art Unit 2659